DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.  Claims 1, 3, 9, 11-12, and 17 have been amended.  Claims 1-4, 6-12, and 14-17 have been examined and are currently pending.  
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Allowable Subject Matter
Claims 1-4, 6-12, and 14-17 allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

8. (Currently Amended) The method of claim 1, further comprising:
receiving training data;
identifying features for differentiating suspicious websites from normal websites using the received training data; and
using a classifier with the identified features to identify the suspicious websites from a plurality of websites.

12. (Currently Amended) The system of claim 9, wherein the hardware processor is further configured to identify




receive training data;
identify features for differentiating suspicious websites from normal websites using the received training data; and
use a classifier with the identified features to identify the suspicious websites from a plurality of websites.

The present invention discloses systems, methods, and media for detecting suspicious activity in connection with advertisement impressions are provided. In some embodiments, the method includes: collecting advertisement impression information associated with a plurality of pages; determining, from the collected advertisement impression information, an indication of whether a browser application detected that an advertisement displayed on a webpage was viewable in a browser window; determining, from the collected advertisement impression information, a plurality of viewability statistics for each of the plurality of pages, wherein each viewability statistic indicates a likelihood of whether an advertisement displayed on a webpage was viewable in a browser window; comparing the plurality of viewability statistics with the indication from the browser application: determining a viewability score for the advertisement impression based on the comparison; and identifying the advertisement impression as likely to be suspicious based on the determined viewability score. 




Claim 1 is allowed because the best prior art of record alone or in combination, fails to teach or suggest or otherwise make obvious, all the limitations comprising:
determining, by the server, from the received advertisement impression information, a never-in-view statistic for each of the plurality of pages, wherein the never-in-view statistic indicates a likelihood of whether an advertisement displayed on a webpage was never within a viewable area in a browser window rendered by a browser application;
determining, by the server, a viewability score for the advertisement impression based on the never-in-view statistic;
identifying, by the server, the advertisement impression as likely to be suspicious based on the determined viewability score;

Independent claims 9 and 17 are allowable based on a similar rationale.  Dependent claims 2-4, 6-8, 10-12, and 14-16 are allowable based on the same rationale as the claims from which they depend.

The Examiner notes the applicant’s invention is directed to patent eligible subject matter under 35 U.S.C. 101. The additional limitations when considered as an ordered combination demonstrates a technologically rooted solution to a network-centric problem and amounts to ‘significantly more’ than an abstract idea. Additionally, the claims do not recite the performance of some business practice known from the pre-Internet world with the requirement to perform it on the Internet.  For example, the applicant’s specification discloses, “There is therefore a need in the art for approaches for controlling and managing the distribution of advertisements for publication on webpages and websites. These advertisers are concerned with fraud, where advertisements that have little to no potential of being viewed by a human user are served. More particularly, advertisers are concerned with webpages and/or websites that are engaging in monetizing fraud activities, such as click fraud, advertisement impression fraud, or other deceptive behavior. Click fraud generally relates to the imitation of a legitimate user of a web browser application clicking on or selecting an advertisement such that a payment for the selection is made without having an actual interest in the advertisement and/or with the objective of depleting advertising budgets. Impression fraud generally relates to falsely generating advertisement impressions that affect the advertiser (e.g., repetitive keyword searches without clicking a viewable advertisement, multiple advertisements are displayed in layers over each other where one advertisement is seen, but multiple impressions are reported, etc.). Yet another example of monetizing fraud includes false attribution, where credit for a conversion is given for a false advertisement impression or an advertisement that is never viewed.” (paragraph 0004) and “In some embodiments, these mechanisms can detect suspicious activity from websites or IP addresses based on one or more determined statistics. For example, advertisement impression data can be received from one or more sources (e.g., collected advertisement calls, an externa! data source, etc.). In a more particular example, advertisement impression data can be analyzed and, in some embodiments, can be broken down by individual advertisement places that include advertiser information, advertisement network information, advertisement exchange information, and/or other suitable identifiers. As such, the mechanisms can detect that an individual impression on a site is suspicious in comparison with other advertisement impressions. The mechanisms can analyze the advertisement impression data to determine one or more statistics, such as browser proportion (e.g., the proportion of traffic coming from each type of browser application, such as Mozilla Firefox, Microsoft Internet Explorer, Google Chrome, etc.), spoofing rate (e.g., browser spoofing to mimic particular browser applications), viewability sampling rate, never-in-view rate, PageRank, botnet-like activity, viewability method disagreement or mismatch, etc. In response to determining one or more of these statistics, the mechanisms can then determine whether to classify m advertisement impression as suspicious.” (paragraph 0028).  
Claims 1-4, 6-12, and 14-17 rejected under 35 U.S.C. 101 have been withdrawn.  
Objections to claims 3, 11, and 12 have been withdrawn.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DoubleVerify Aims to Police Web Ads (2010), ADWEEK Online

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/               Primary Examiner, Art Unit 3682